1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
      ADAM QUINCY JONES,                         Case No. 2:16-cv-08777-FMO (SHK)
12
                                  Plaintiff,
13                                               ORDER ACCEPTING FINDINGS
                          v.                     AND RECOMMENDATION OF
14                                               UNITED STATES MAGISTRATE
      R. GROVE, et al.,                          JUDGE
15
                                  Defendants.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
19   Complaint, the parties’ briefings on the Motion for Summary Judgment (“MSJ”),
20   the relevant records on file, and the Report and Recommendation of the United
21   States Magistrate Judge (“R&R”). The Court has engaged in de novo review of
22   those portions of the R&R to which Plaintiff has objected. The Court accepts the
23   findings and recommendation of the Magistrate Judge.
24         IT IS THEREFORE ORDERED that Defendants’ MSJ be granted and that
25   Judgment be entered dismissing this action without prejudice.
26
27   Dated: August 29, 2019
                                                              /s/
28                                         HONORABLE FERNANDO M. OLGUIN
                                           United States District Judge
